ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                        )
                                                   )
Emerson Development VIII, LLC                      )     ASBCA No.         61962
                                                   )
Under Contract Nos.    DACA-31-5-2014-0305         )
                       DACA-31-5-2015-0404         )

APPEARANCE FOR THE APPELLANT:                            Terrence M. O’Connor, Esq.
                                                          Berenzweig Leonard, LLP
                                                          McLean, VA

APPEARANCES FOR THE GOVERNMENT:                          Michael P. Goodman, Esq.
                                                          Engineer Chief Trial Attorney
                                                         Michael T. Shields, Esq.
                                                          Engineer Trial Attorney
                                                          U.S. Army Engineer District, Baltimore

                                ORDER OF DISMISSAL

      The appeal has been settled. The parties jointly stipulate to dismiss this appeal
pursuant to Rule 18(b) of the Rules of the Armed Services Board of Contract Appeals.
Accordingly, this appeal is hereby dismissed without prejudice. Unless either party or
the Board acts to reinstate the appeal within 180 days from the date of this Order, the
dismissal shall be deemed with prejudice.


      Dated: October 2, 2020




                                               CHRISTOPHER M. MCNULTY
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61962, Appeal of Emerson
Development VIII, LLC, rendered in conformance with the Board’s Charter.
      Dated: October 6, 2020




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2